Citation Nr: 1515209	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-17 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

1.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person (A&A), or at the housebound rate.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran's wife and her son


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to May 1965.

This appeal to the Board of Veterans' Appeals (Board) is from May 2011 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

A hearing was held at the RO before the undersigned in February 2015.  A transcript has been associated with his electronic claims file.

The Board notes that the Veteran had also sought service connection for Parkinson's Disease, hypertension, hypertriglyceridemia, and status post abdominal aortic aneurysm.  A statement of the case was issued in October 2014, but the Veteran did not perfect the appeal.  See 38 C.F.R. § 20.200 (2014) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's sole service-connected disability, a scar on the right upper eyelid, rated as noncompensably disabling, does not require the regular aid and attendance of another or result in the Veteran being housebound.

2.  The Veteran is not precluded from securing or following substantially gainful employment as a result of his scar on the right upper eyelid, rated as noncompensably disabling.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly compensation benefits based on the need for aid and attendance of another person  or housebound status have not been met. 38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2014).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent letters to the Veteran in March 2011 and March 2013, prior to the initial adjudication of his claims, giving him proper notice in satisfaction of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)..

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, private treatment records have been obtained.  The Veteran was afforded VA medical examinations in May 2011 and April 2013 for his claims.  There is no argument or indication that these examinations are inadequate.  Rather, they discussed whether the Veteran requires regular aid and attendance of another person due to his service connected disability, and whether his service connected disability impacts his ability to work.  

There has also been substantial compliance with the Board's March 2014 remand decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence. 

Finally, neither the Veteran nor his spouse assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the VCAA requirements.

II.  Analysis

Special monthly compensation is payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining a need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be able to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect the claimant from the disabling conditions enumerated in this paragraph.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others. 38 C.F.R. § 3.352(a) (2014).

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court of Appeals for Veterans Claims (Court) held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. 222, 224.  The evidence must show that the claimant is so helpless as to need regular and attendance; constant need for aid and attendance is not required.  38 C.F.R. § 3.352(a).

Here, none of the factors are met.  The Veteran's only service connected disability is a right upper eyelid scar, for which he receives a non-compensable rating.  The Veteran received a VA examination concerning this issue in May 2011.  The examiner stated that the Veteran requires the regular aid and attendance of another person in the performance of his activities of daily living due to his dementia, senility, status post cerebrovascular accident with weakness of the left extremities, and arthritis.  There were moderate restrictions from Parkinson's disease, hypertensive cardiovascular disorder, cataracts, and impaired hearing.  There was no mention of his right eyelid scar.  There is no evidence that his right eyelid scar makes the Veteran so helpless as to need regular aid and attendance.  He is also not entitled to SMC at the housebound rate due to his noncompensable disability rating.  See 38 C.F.R. § 3.350(i).  Therefore, he is not entitled to special monthly compensation.

A total disability rating may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

However, if these threshold criteria are not met, but the evidence reflects that a veteran is unemployable by reason of service-connected disabilities, the case may be referred to VA's Director of C&P for consideration of an extraschedular rating.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Here, referral to VA's Director of C&P is not warranted.  As noted above, the Veteran is service connected for a right eyelid scar and in receipt of a noncompensable rating.  At his April 2011 examination, the examiner stated that the Veteran's scar does not impact his ability to work.  The Veteran and his wife have not asserted that this scar has resulted in his being unable to secure or follow a substantially gainful occupation.  A review of the Veteran's claims file also shows no evidence as to this theory.  Therefore, the Board finds that the evidence of record does not show that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disability alone, in order to warrant extraschedular consideration under 38 C.F.R. § 4.16(b).  The Board finds that the preponderance of the evidence is against the Veteran's claim and that the benefit of the doubt does not apply.  Therefore, a TDIU is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to SMC based on the need for regular aid and attendance of another person, or at the housebound rate, is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


